Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

CYPRESS SEMICONDUCTOR CORPORATION

 

(a Delaware corporation)

 

$130,000,000

 

2.00% Convertible Senior Notes due 2023

 

PURCHASE AGREEMENT

 

Dated:  November 1, 2017

 

 

 

--------------------------------------------------------------------------------


 

CYPRESS SEMICONDUCTOR CORPORATION

 

(a Delaware corporation)

 

$130,000,000

 

2.00% Convertible Senior Notes due 2023

 

PURCHASE AGREEMENT

 

November 1, 2017

 

Barclays Capital Inc.,

 

as Initial Purchaser

 

745 Seventh Avenue

New York, NY 10019

 

Ladies and Gentlemen:

 

Cypress Semiconductor Corporation, a Delaware corporation (the “Company”),
confirms its agreement with Barclays Capital Inc. (the “Initial Purchaser”),
with respect to (i) the sale by the Company and the purchase by the Initial
Purchaser, of $130,000,000 aggregate principal amount of the Company’s 2.00%
Convertible Senior Notes due 2023 (the “Initial Securities”) and (ii) the grant
by the Company to the Initial Purchaser of the option to purchase all or any
part of an additional $20,000,000 aggregate principal amount of its 2.00%
Convertible Senior Notes due 2023 (the “Option Securities” and, together with
the Initial Securities, the “Securities”) to cover overallotments.  The
Securities are to be issued pursuant to an indenture to be dated as of
November 6, 2017 (the “Indenture”) between the Company and U.S. Bank National
Association, as trustee (the “Trustee”).  The Securities will be convertible
into cash, shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) or a combination thereof, as set forth, and subject to the
limitations contained, in the Indenture.

 

The Company understands that the Initial Purchaser proposes to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchaser may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered. 
The Securities are to be offered and sold through the Initial Purchaser without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom.  Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are hereafter registered
under the 1933 Act or if an exemption from the registration requirements of the
1933 Act is available (including the exemption afforded by Rule 144A
(“Rule 144A”) of the rules and regulations promulgated under the 1933 Act (the
“1933 Act Regulations”) by the Securities and Exchange Commission (the
“Commission”)).

 

The Company has prepared and delivered to the Initial Purchaser copies of a
preliminary offering memorandum dated November 1, 2017 prior to the Applicable
Time (as defined below) (the “Preliminary

 

--------------------------------------------------------------------------------


 

Offering Memorandum”) and has prepared and will deliver to the Initial
Purchaser, on the date hereof or the next succeeding day, copies of a final
offering memorandum dated November 1, 2017 (the “Final Offering Memorandum”),
each for use by the Initial Purchaser in connection with its solicitation of
purchases of, or offering of, the Securities.  “Offering Memorandum” means, with
respect to any date or time referred to in this Agreement, the most recent
offering memorandum (whether the Preliminary Offering Memorandum or the Final
Offering Memorandum, or any amendment or supplement to either such document),
including exhibits thereto and any documents incorporated therein by reference,
which has been prepared and delivered by the Company to the Initial Purchaser,
in the case of the Preliminary Offering Memorandum prior to the Applicable Time,
in connection with its solicitation of purchases of, or offering of, the
Securities.   The Company will prepare a final term sheet reflecting the final
terms of the Securities, in the form set forth in Schedule B hereto (the “Final
Term Sheet”), and will deliver such Final Term Sheet to the Initial Purchaser
prior to the Applicable Time in connection with its solicitation of purchases
of, or offering of, the Securities. Each party agrees that, unless it obtains
the prior written consent of the other party, it will not make any offer
relating to the Securities by any written materials other than the Offering
Memorandum and the Issuer Written Information. “Issuer Written Information”
means (i) any writing intended for general distribution to investors as
evidenced by its being specified in Schedule C hereto, including the Final Term
Sheet, and (ii) any “road show” that is a “written communication” within the
meaning of the 1933 Act.  “General Disclosure Package” means the Preliminary
Offering Memorandum and any Issuer Written Information specified on Schedule C
hereto and issued at or prior to 4:40 P.M., New York City time, on November 1,
2017 or such other time as agreed by the Company and the Initial Purchaser (such
date and time, the “Applicable Time”).

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) which is incorporated by reference in the
Offering Memorandum.

 

SECTION 1.         Representations and Warranties.

 

(a)           Representations and Warranties by the Company.  The Company
represents and warrants to the Initial Purchaser as of the date hereof, the
Applicable Time, the Closing Time (as defined below) and any Date of Delivery
(as defined below), and agrees with the Initial Purchaser, as follows:

 

(i)            General Disclosure Package; Rule 144A Eligibility.  The Company
hereby confirms that it has authorized the use of the General Disclosure
Package, including the Preliminary Offering Memorandum and the Final Term Sheet,
and the Final Offering Memorandum in connection with the offer and sale of the
Securities by the Initial Purchaser.  The Securities satisfy the requirements
set forth in Rule 144A(d)(3).

 

(ii)           No Registration Required; No General Solicitation.  Subject to
compliance by the Initial Purchaser with the representations and warranties of
the Initial Purchaser and the procedures set forth in Section 6 hereof, it is
not necessary in connection with the offer, sale and delivery of the offered
Securities to the Initial Purchaser and to each Subsequent Purchaser in the
manner contemplated by this Agreement, the General Disclosure Package and the
Final Offering Memorandum to register the Securities under the 1933 Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“1939 Act”).  None of the Company, its Affiliates or any person acting on its or
any of their behalf (other than the Initial Purchaser and persons acting on its
behalf, as to whom the Company makes no representation) has engaged, in

 

2

--------------------------------------------------------------------------------


 

connection with the offering of the offered Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
1933 Act Regulations.

 

(iii)          Accurate Disclosure.  As of the Applicable Time, neither (A) the
General Disclosure Package nor (B) any Issuer Written Information, when
considered together with the General Disclosure Package, included, includes or
will include an untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading. 
The Final Offering Memorandum, as of its date, at the Closing Time or at any
Date of Delivery, did not, does not and will not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The documents incorporated or deemed to be incorporated
by reference in the General Disclosure Package and the Final Offering
Memorandum, when such documents incorporated by reference were filed with the
Commission, when read together with the other information in the General
Disclosure Package or the Final Offering Memorandum, as the case may be, did
not, does not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchaser expressly for use
therein.  For purposes of this Agreement, the only information so furnished
shall be the information in the first paragraph under the heading “Plan of
Distribution—Price Stabilization, Short Positions” (collectively, the “Initial
Purchaser Information”).

 

(iv)          Incorporation of Documents by Reference.  The documents
incorporated or deemed to be incorporated by reference in the Offering
Memorandum, when they became effective or at the time they were or hereafter are
filed with the Commission, complied and will comply in all material respects
with the requirements of the 1934 Act and the rules and regulations of the
Commission under the 1934 Act (the “1934 Act Regulations”).

 

(v)           Independent Accountants.  The accountants who certified the
financial statements and supporting schedules included in the Offering
Memorandum are independent public accountants as required by the 1933 Act, the
1933 Act Regulations, the 1934 Act, the 1934 Act Regulations and the Public
Company Accounting Oversight Board.

 

(vi)          Financial Statements; Non-GAAP Financial Measures.  The financial
statements included or incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum, together with the related schedules
and notes, present fairly in all material respects the financial position of the
Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved subject, in the case of unaudited financial statements, to the
absence of footnotes and to normal year-end audit adjustments.  The supporting
schedules, if any, present fairly in all material respects in accordance with
GAAP the information required to be stated therein.  The selected financial data
and the summary financial information included in the Offering Memorandum
present fairly in all material respects the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included therein.  All disclosures contained in the General
Disclosure Package or the

 

3

--------------------------------------------------------------------------------


 

Final Offering Memorandum, or incorporated by reference therein, regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply in all material respects with Regulation G
of the 1934 Act and Item 10 of Regulation S-K of the 1933 Act, to the extent
applicable. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(vii)         No Material Adverse Change in Business.  Except as otherwise
stated therein, since the respective dates as of which information is given in
the General Disclosure Package or the Final Offering Memorandum, (A) there has
been no material adverse change in the condition, financial or otherwise, or in
the earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), and (B) there have
been no transactions entered into by the Company or any of its subsidiaries,
other than those in the ordinary course of business, which are material with
respect to the Company and its subsidiaries considered as one enterprise.

 

(viii)        Good Standing of the Company.  The Company has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the General
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.

 

(ix)          Good Standing of Subsidiaries. Each “significant subsidiary” (as
such term is defined in Rule 1-02 of Regulation S-X) (each, a “Subsidiary” and,
collectively, the “Subsidiaries”) of the Company has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate or similar power and authority to
own, lease and operate its properties and to conduct its business as described
in the General Disclosure Package and the Final Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or to be in good standing would not result in a Material Adverse
Effect.  Except as otherwise disclosed in the General Disclosure Package and the
Final Offering Memorandum, all of the issued and outstanding capital stock of
each Subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equity.  None of the outstanding shares of capital stock of any
Subsidiary was issued in violation of the preemptive or similar rights of any
securityholder of such Subsidiary.  The Company does not own or control,
directly or indirectly, any Subsidiary other than the Subsidiaries listed in
Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal year ended
January 1, 2017.

 

(x)           Capitalization.  The authorized, issued and outstanding shares of
capital stock of the Company are as set forth in the General Disclosure Package
and the Final Offering Memorandum in the column entitled “Actual” under the
caption “Capitalization” (except for subsequent issuances, if any, pursuant to
this Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the General Disclosure Package and the Final Offering

 

4

--------------------------------------------------------------------------------


 

Memorandum or pursuant to the exercise of convertible securities or options
referred to in the General Disclosure Package and the Final Offering
Memorandum).

 

(xi)          Authorization of Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company.

 

(xii)         Authorization of the Indenture.  The Indenture has been duly
authorized by the Company and, when duly executed and delivered by the Company
and the Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity,
including the principles of good faith, commercial reasonableness and fair
dealing (regardless of whether enforcement is considered in a proceeding in
equity or at law).

 

(xiii)        Authorization of the Securities and the Maximum Number of
Underlying Shares.  The Securities have been duly authorized and, at the Closing
Time, will have been duly executed by the Company and, when authenticated,
issued and delivered in the manner provided for in the Indenture and delivered
against payment of the purchase price therefor as provided in this Agreement,
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity, including the
principles of good faith, commercial reasonableness and fair dealing (regardless
of whether enforcement is considered in a proceeding in equity or at law), and
will be in the form contemplated by, and entitled to the benefits of, the
Indenture.  The maximum number of shares of Common Stock initially issuable upon
conversion of the Securities (including the maximum number of shares of Common
Stock that may be issued upon conversion of the Securities in connection with a
Make-Whole Fundamental Change (as such term is defined in the Indenture), and
assuming the Company elects to issue and deliver solely shares of Common Stock
in respect of all such conversions) (the “Maximum Number of Underlying Shares”)
have been duly authorized and reserved for issuance upon such conversion by all
necessary corporate action and such Maximum Number of Underlying Shares, when
issued upon such conversion, will be validly issued and will be fully paid and
non-assessable; no holder of such Maximum Number of Underlying Shares will be
subject to personal liability by reason of being such a holder; and the issuance
of such Maximum Number of Underlying Shares upon such conversion will not be
subject to the preemptive or other similar rights of any securityholder of the
Company.

 

(xiv)        Description of the Securities, the Common Stock and the Indenture. 
The Securities and the Indenture will conform in all material respects to the
respective statements relating thereto contained in the General Disclosure
Package and the Final Offering Memorandum.  The Common Stock conforms to all
statements relating thereto contained or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum and such
description conforms to the rights set forth in the instruments defining the
same.

 

(xv)         Absence of Violations, Defaults and Conflicts.  Neither the Company
nor any of its Subsidiaries is (A) in violation of its charter, by-laws or
similar organizational document, (B) in default in the performance or observance
of any obligation, agreement, covenant or condition

 

5

--------------------------------------------------------------------------------


 

contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which it or any of them may be bound or
to which any of the properties or assets of the Company or any subsidiary is
subject (collectively, “Agreements and Instruments”), except for such defaults
that would not, singly or in the aggregate, result in a Material Adverse Effect,
or (C) in violation of any law, statute, rule, regulation, judgment, order, writ
or decree of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company or any of its subsidiaries or any of their respective
properties, assets or operations (each, a “Governmental Entity”), except for
such violations that would not, singly or in the aggregate, result in a Material
Adverse Effect.  The execution, delivery and performance of this Agreement, the
Indenture and the Securities and the consummation of the transactions
contemplated herein and therein and in the General Disclosure Package and the
Final Offering Memorandum (including the issuance and sale of the Securities and
the Maximum Number of Underlying Shares issuable upon conversion of the
Securities and the use of the proceeds from the sale of the Securities as
described therein under the caption “Use of Proceeds”) and compliance by the
Company with its obligations hereunder and thereunder have been duly authorized
by all necessary corporate action and do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or any subsidiary pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, result in a Material Adverse Effect), nor will such action result
in any violation of the provisions of the charter, by-laws or similar
organizational document of the Company or any of its subsidiaries or any law,
statute, rule, regulation, judgment, order, writ or decree of any Governmental
Entity.  As used herein, a “Repayment Event” means any event or condition which
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.

 

(xvi)        Absence of Labor Dispute.  No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.

 

(xvii)       Absence of Proceedings.  Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum, there is no action, suit,
proceeding, inquiry or investigation before or brought by any Governmental
Entity now pending or, to the knowledge of the Company, threatened, against or
affecting the Company or any of its subsidiaries, which might result in a
Material Adverse Effect, or which might materially and adversely affect their
respective properties or assets or the consummation of the transactions
contemplated by this Agreement, the Indenture and the Securities or the
performance by the Company of its obligations hereunder or thereunder.

 

(xviii)      Absence of Further Requirements.  No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations under this Agreement or, in connection with the offering,
issuance or sale of the Securities under this Agreement or the consummation of
the transactions contemplated by this Agreement or for the due execution,
delivery and performance of the Indenture and the Securities (including, without

 

6

--------------------------------------------------------------------------------


 

limitation, the issuance and delivery of the Securities and the Maximum Number
of Underlying Shares issuable upon conversion of the Securities and the use of
the proceeds from the sale of the Securities as described therein under the
caption “Use of Proceeds”), except such as have been already obtained or such as
may be required under the Blue Sky or similar laws of any jurisdiction in
connection with the purchase and distribution of the Securities by the Initial
Purchaser in the manner contemplated by this Agreement and in the Offering
Memorandum and the rules and regulations of the NASDAQ Global Select Market.

 

(xix)        Possession of Licenses and Permits.  The Company and its
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Entities necessary to conduct the business now operated by them,
except where the failure so to possess would not, singly or in the aggregate,
result in a Material Adverse Effect.  The Company and its subsidiaries are in
compliance with the terms and conditions of all Governmental Licenses, except
where the failure so to comply would not, singly or in the aggregate, result in
a Material Adverse Effect.  All of the Governmental Licenses are valid and in
full force and effect, except when the invalidity of such Governmental Licenses
or the failure of such Governmental Licenses to be in full force and effect
would not, singly or in the aggregate, result in a Material Adverse Effect. 
Neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Effect.

 

(xx)         Title to Property.  The Company and its subsidiaries have good and
marketable title to all real property owned by them and good title to all other
properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (A) are described in the General Disclosure Package and the
Final Offering Memorandum or (B) do not, singly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any of its subsidiaries;
and all of the leases and subleases material to the business of the Company and
its subsidiaries, considered as one enterprise, and under which the Company or
any of its subsidiaries holds properties described in the General Disclosure
Package and the Final Offering Memorandum, are in full force and effect, and
neither the Company nor any such subsidiary has any notice of any material claim
of any sort that has been asserted by anyone adverse to the rights of the
Company or any subsidiary under any of the leases or subleases mentioned above,
or affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

(xxi)        Possession of Intellectual Property.  The Company and its
subsidiaries own or possess adequate rights to use, or can acquire on
commercially reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) material to the conduct of its
business as currently conducted.  Neither the Company nor any of its
subsidiaries has received any notice in writing or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company or any of its subsidiaries therein, and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, singly or in the aggregate, would result in a Material Adverse
Effect.

 

7

--------------------------------------------------------------------------------


 

(xxii)                    Environmental Laws.  Except as described in the
General Disclosure Package and the Final Offering Memorandum or would not,
singly or in the aggregate, result in a Material Adverse Effect, (A) neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or, to the knowledge of the Company, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and
(D) there are no events or circumstances that would reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or Governmental Entity, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.

 

Except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, there is no action, suit, proceeding, inquiry or investigation
before or brought by any Governmental Entity under Environmental Laws now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its subsidiaries, which would be reasonably expected to
result in the Company or any of its subsidiaries incurring liabilities in excess
of $100,000.

 

(xxiii)                 Accounting Controls and Disclosure Controls.  The
Company and each of its subsidiaries maintain effective internal control over
financial reporting (as defined under Rule 13-a15 and 15d-15 under the 1934 Act
Regulations) and a system of internal accounting controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorization; (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (E) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the General Disclosure Package
and the Final Offering Memorandum fairly presents the information called for in
all material respects and is prepared in accordance in all material respects
with the Commission’s rules and guidelines applicable thereto. Except as
described in the General Disclosure Package and the Final Offering Memorandum,
since the end of the Company’s most recent audited fiscal year, there has been
(1) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company and each of its subsidiaries maintain an
effective system of disclosure controls and procedures (as defined in
Rule 13a-15 and Rule 15d-15 under the 1934 Act Regulations) that are designed to
ensure that information required to be disclosed by the

 

8

--------------------------------------------------------------------------------


 

Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

 

(xxiv)                Compliance with the Sarbanes-Oxley Act.  There is and, in
the last five years, has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply in
all material respects with any provision of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith, including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

(xxv)                   Payment of Taxes.  All material United States federal
income tax returns of the Company and its subsidiaries required by law to be
filed have been filed and all taxes shown by such returns or otherwise assessed,
which are due and payable, have been paid, except assessments against which
appeals have been or will be promptly taken and as to which adequate reserves
have been provided. The United States federal income tax returns of the Company
through the fiscal year ended December 31, 2016 have been settled and no
assessment in connection therewith has been made against the Company. The
Company and its subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law, and has paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company and its subsidiaries, except for such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been established by the Company, except, in each case, insofar as the
failure to file such returns would not result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
was described in the General Disclosure Package and the Final Offering
Memorandum or would not result in a Material Adverse Effect.

 

(xxvi)                Insurance.  The Company and its subsidiaries carry or are
entitled to the benefits of insurance, with financially sound and reputable
insurers, in such amounts and covering such risks as is generally maintained by
companies of established repute engaged in the same or similar business, and all
such insurance is in full force and effect.  The Company has no reason to
believe that it or any of its subsidiaries will not be able (A) to renew its
existing insurance coverage as and when such policies expire or (B) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Effect.  Neither of the Company nor any of its subsidiaries
has been denied any insurance coverage which it has sought or for which it has
applied.

 

(xxvii)             Investment Company Act.  The Company is not required, and
upon the issuance and sale of the Securities as herein contemplated and the
application of the net proceeds therefrom as described in the General Disclosure
Package and the Final Offering Memorandum will not be required, to register as
an “investment company” under the Investment Company Act of 1940, as amended
(the “1940 Act”).

 

(xxviii)          Absence of Manipulation.  Neither the Company nor any
affiliate of the Company has taken, nor will the Company or any affiliate take,
directly or indirectly, any action

 

9

--------------------------------------------------------------------------------


 

which is designed, or would be expected, to cause or result in, or which
constitutes a violation of Regulation M under the 1934 Act.

 

(xxix)                Foreign Corrupt Practices Act.  None of the Company, any
of its subsidiaries or, to the knowledge of the Company, any director, officer,
agent, employee, controlled affiliate or other person acting on behalf of the
Company or any of its subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the Company, its controlled affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

(xxx)                   Money Laundering Laws.  The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any Governmental Entity involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

 

(xxxi)                OFAC.  None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee, affiliate
or  representative of the Company or any of its subsidiaries is an individual or
entity (“Person”) currently the subject or, to the Company’s knowledge, the
target of any  sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company located,
organized or resident in a country or territory that is the subject of
comprehensive Sanctions, which, for clarity currently consists of Iran, North
Korea, Syria, and the Crimea Region of Ukraine; and the Company will not
directly or indirectly use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any subsidiaries, joint
venture partners or other Person, to fund any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of  Sanctions or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

(xxxii)             Lending Relationship.  Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum, the Company (i) does not
have any material lending or other relationship with any bank or lending
affiliate of the Initial Purchaser and (ii) does not intend to use any of the
proceeds from the sale of the Securities to repay any outstanding debt owed to
any affiliate of the Initial Purchaser.

 

10

--------------------------------------------------------------------------------


 

(xxxiii)          Statistical and Market-Related Data.  Any statistical and
market-related data included in the General Disclosure Package or the Final
Offering Memorandum are based on or derived from sources that the Company
believes, after reasonable inquiry, to be reliable and accurate and, to the
extent required, the Company has obtained the written consent to the use of such
data from such sources.

 

(b)                                 Officer’s Certificates.  Any certificate
signed by any officer of the Company or any of its subsidiaries delivered to the
Initial Purchaser shall be deemed a representation and warranty by the Company
to the Initial Purchaser as to the matters covered thereby.

 

SECTION 2.                            Sale and Delivery to Initial Purchaser;
Closing.

 

(a)                                 Initial Securities.  On the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company agrees to sell to the Initial
Purchaser, and the Initial Purchaser agrees to purchase from the Company, at the
price set forth in Schedule A, the aggregate principal amount of Initial
Securities set forth in Schedule A.

 

(b)                                 Option Securities.  In addition, on the
basis of the representations and warranties herein contained and subject to the
terms and conditions herein set forth, the Company hereby grants an option to
the Initial Purchaser to purchase the Option Securities, at the price set forth
in Schedule A.  The option hereby granted may be exercised in whole or in part
from time to time only for the purpose of covering overallotments upon notice by
the Initial Purchaser to the Company setting forth the amount of Option
Securities as to which the Initial Purchaser is then exercising the option and
the time and date of payment and delivery for such Option Securities.  Any such
time and date of delivery (a “Date of Delivery”) shall occur within a period of
30 days beginning on, and including, the date the Initial securities are first
issued, but shall not be later than seven full business days after the exercise
of said option, nor in any event prior to the Closing Time.

 

(c)                                  Payment.  Payment of the purchase price
for, and delivery of certificates or security entitlements for, the Initial
Securities shall be made at the offices of Weil, Gotshal & Manges LLP, 767 Fifth
Avenue, New York, New York 10153, or at such other place as shall be agreed upon
by the Initial Purchaser and the Company, at 9:00 A.M. (New York City time) on
the second (third, if the pricing occurs after 4:30 P.M. (New York City time) on
any given day) business day after the date hereof, or such other time not later
than ten business days after such date as shall be agreed upon by the Initial
Purchaser and the Company (such time and date of payment and delivery being
herein called “Closing Time”).

 

In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchaser, payment of the purchase price for, and delivery of
certificates or security entitlements for, such Option Securities shall be made
at the above-mentioned offices, or at such other place as shall be agreed upon
by the Initial Purchaser and the Company, on each Date of Delivery as specified
in the notice from the Initial Purchaser to the Company.

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Initial Purchaser of certificates or security entitlements for the Securities to
be purchased by it.

 

SECTION 3.                            Covenants of the Company.  The Company
covenants with the Initial Purchaser as follows:

 

(a)                                 Delivery of Offering Memorandum.  The
Company has delivered to the Initial Purchaser, without charge, as many copies
of the Preliminary Offering Memorandum (as amended or supplemented)

 

11

--------------------------------------------------------------------------------


 

thereto and documents incorporated by reference therein as the Initial Purchaser
reasonably requested, and the Company hereby consents to the use of such
copies.  The Company will furnish to the Initial Purchaser, without charge, such
number of copies of the Final Offering Memorandum thereto and documents
incorporated by reference therein as the Initial Purchaser may reasonably
request.

 

(b)                                 Notice and Effect of Material Events.   If
at any time prior to the completion of resales of the Securities by the Initial
Purchaser, any event shall occur or condition shall exist as a result of which
it is necessary, in the opinion of counsel for the Initial Purchaser or for the
Company, to amend or supplement the General Disclosure Package or the Final
Offering Memorandum in order that the General Disclosure Package or the Final
Offering Memorandum, as the case may be, will not include any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it is delivered to a Subsequent Purchaser, the Company will promptly
(A) give the Initial Purchaser notice of such event and (B) prepare any
amendment or supplement as may be necessary to correct such statement or
omission and, a reasonable amount of time prior to any proposed use or
distribution, furnish the Initial Purchaser with copies of any such amendment or
supplement; provided that the Company shall not use or distribute any such
amendment or supplement to which the Initial Purchaser or counsel for the
Initial Purchaser shall object.  The Company will furnish to the Initial
Purchaser such number of copies of such amendment or supplement as the Initial
Purchaser may reasonably request.

 

(c)                                  Reporting Requirements.  Until the
completion of resales of the Securities by the Initial Purchaser, the Company
will file all documents required to be filed with the Commission pursuant to the
1934 Act within the time periods required by the 1934 Act and the 1934 Act
Regulations.  The Company has given the Initial Purchaser notice of any filings
made pursuant to the 1934 Act or 1934 Act Regulations within 48 hours prior to
the Applicable Time; the Company will give the Initial Purchaser notice of its
intention to make any such filing from the Applicable Time to the Closing Time
and will furnish the Initial Purchaser with copies of any such documents a
reasonable amount of time prior to such proposed filing, as the case may be, and
will not file or use any such document to which the Initial Purchaser or counsel
for the Initial Purchaser shall reasonably object except as reasonably required
by recommendation of counsel for the Company.

 

(d)                                 Blue Sky Qualifications.  The Company will
use its commercially reasonable efforts, in cooperation with the Initial
Purchaser, to qualify the Securities for offering and sale under the applicable
securities laws of such states and other jurisdictions (domestic or foreign) as
the Initial Purchaser may designate and to maintain such qualifications in
effect so long as required to complete the distribution of the Securities;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

 

(e)                                  Use of Proceeds.  The Company will use the
net proceeds received by it from the sale of the Securities in the manner
specified in the General Disclosure Package and the Final Offering Memorandum
under “Use of Proceeds.”

 

(f)                                   DTCC.  The Company will cooperate with the
Initial Purchaser and use its commercially reasonable efforts to permit the
offered Securities to be eligible for clearance and settlement through the
facilities of The Depository Trust & Clearing Corporation (“DTCC”).

 

(g)                                  Listing.  The Company will use its
commercially reasonable efforts to effect and maintain the listing of a number
of shares of Common Stock equal to the Maximum Number of Underlying Shares on
the Nasdaq Global Select Market.

 

12

--------------------------------------------------------------------------------


 

(h)                                 Restriction on Sale of Securities.  During a
period of 60 days from the date of the Final Offering Memorandum, the Company
will not, without the prior written consent of the Initial Purchaser,
(i) directly or indirectly, offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase or otherwise transfer or dispose of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock or file any registration statement under the 1933
Act with respect to any of the foregoing or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Common Stock,
whether any such swap or transaction described in clause (i) or (ii) above is to
be settled by delivery of Common Stock or other securities, in cash or
otherwise.  The foregoing sentence shall not apply to (A) the Securities to be
sold hereunder and any shares of Common Stock issued upon conversion of the
Securities, (B) any shares of Common Stock issued by the Company in connection
with an exchange of 2.00% Senior Exchangeable Notes due 2020 issued by Spansion
LLC, a wholly-owned subsidiary of the Company, (C) any shares of Common Stock
issued by the Company upon the exercise of an option or warrant, the vesting or
any settlement of any restricted stock unit or the conversion of a security
outstanding on the date hereof and referred to in the General Disclosure Package
and the Final Offering Memorandum, (D) any shares of Common Stock issued or
options to purchase Common Stock or restricted stock granted pursuant to
existing employee benefit plans of the Company referred to in the General
Disclosure Package and the Final Offering Memorandum or (E) any shares of Common
Stock issued pursuant to any non-employee director stock plan or dividend
reinvestment plan referred to in the General Disclosure Package and the Final
Offering Memorandum.

 

(i)                                     Reservation.  The Company will reserve
and keep available at all times, free of preemptive rights, a number of shares
of Common Stock equal to the Maximum Number of Underlying Shares.

 

SECTION 4.                            Payment of Expenses.

 

(a)                                 Expenses.  The Company will pay or cause to
be paid all expenses incident to the performance of their obligations under this
Agreement, including (i) preparation, issuance and delivery of the Securities to
the Initial Purchaser and the Maximum Number of Underlying Shares issuable upon
conversion thereof and any charges of DTCC in connection therewith, (ii) the
fees and disbursements of the Company’s counsel, accountants and other advisors,
(iii) the qualification of the Securities under securities laws in accordance
with the provisions of Section 3(d) hereof, including filing fees and the
reasonable fees and disbursements of counsel for the Initial Purchaser in
connection therewith and in connection with the preparation of the Blue Sky
Survey and any supplement thereto, (iv) the preparation, printing and delivery
to the Initial Purchaser of copies of each Preliminary Offering Memorandum, any
Issuer Written Information, the Final Term Sheet and the Final Offering
Memorandum and any amendments or supplements thereto and any costs associated
with electronic delivery of any of the foregoing by the Initial Purchaser to
investors, (v) all fees and expenses of the Trustee and any expenses of any
transfer agent or registrar for the Securities or the Maximum Number of
Underlying Shares issuable upon conversion of the Securities, (vi) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the Securities, including without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, travel and lodging expenses of the representatives and
officers of the Company and any such consultants, and the cost of aircraft and
other transportation chartered in connection with the road show, (vii) the fees
and expenses incurred in connection with the listing of the Maximum Number of
Underlying Shares issuable upon conversion of the Securities on the Nasdaq
Global Select Market and (viii) the actual costs and expenses (including,
without limitation, any damages or other amounts payable in connection with
legal or contractual liability) customarily associated with the reforming of any
contracts for sale of the

 

13

--------------------------------------------------------------------------------


 

Securities made by the Initial Purchaser and/or unwinding any trade in
connection with the Securities caused by a breach of the
representation contained in the first sentence of Section 1(a)(iii) or the
failure to meet any condition contained in Section 5.

 

(b)                                 Termination of Agreement.  If this Agreement
is terminated by the Initial Purchaser in accordance with the provisions of
Section 5, Section 10(a)(i) or (iii) hereof, the Company shall reimburse the
Initial Purchaser for all of their out-of-pocket expenses, including the
reasonable fees and disbursements of counsel for the Initial Purchaser.

 

SECTION 5.                            Conditions of Initial Purchaser’s
Obligations.  The obligations of the Initial Purchaser hereunder are subject to
the accuracy of the representations and warranties of the Company contained
herein or in certificates of any officer of the Company or any of its
subsidiaries, to the performance by the Company of its covenants and other
obligations hereunder, and to the following further conditions:

 

(a)                                 Opinion of Counsel for Company.  At the
Closing Time, the Initial Purchaser shall have received the opinion, dated the
Closing Time, of Wilson Sonsini Goodrich & Rosati, Professional Corporation,
counsel for the Company, in form and substance satisfactory to counsel for the
Initial Purchaser, together with signed or reproduced copies of such letter for
the Initial Purchaser to the effect set forth in Exhibit A hereto.

 

(b)                                 Opinions of Counsel for Initial Purchaser. 
At the Closing Time, the Initial Purchaser shall have received the opinion,
dated the Closing Time, of Weil, Gotshal & Manges LLP, counsel for the Initial
Purchaser, together with signed or reproduced copies of such letter for the
Initial Purchaser, in form and substance satisfactory to the Initial Purchaser. 
In giving such opinion such counsel may rely, as to all matters governed by the
laws of jurisdictions other than the law of the State of New York, the General
Corporation Law of the State of Delaware and the federal securities laws of the
United States, upon the opinions of counsel satisfactory to the Initial
Purchaser.  Such counsel may also state that, insofar as such opinion involves
factual matters, they have relied, to the extent they deem proper, upon
certificates of officers and other representatives of the Company and its
subsidiaries and certificates of public officials.

 

(c)                                  Officers’ Certificate.  At the Closing
Time, there shall not have been, since the date hereof or since the respective
dates as of which information is given in the General Disclosure Package or the
Final Offering Memorandum, any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, and the Initial
Purchaser shall have received a certificate of the Chief Executive Officer or
the President of the Company and of the chief financial or chief accounting
officer of the Company, dated the Closing Time, to the effect that (i) there has
been no such material adverse change, (ii) the representations and warranties of
the Company in this Agreement are true and correct with the same force and
effect as though expressly made at and as of the Closing Time and (iii) the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied at or prior to the Closing Time.

 

(d)                                 Chief Financial Officer’s Certificate. At
the time of execution of this Agreement and at the Closing Time, the Initial
Purchaser shall have received a certificate, dated the respective dates of
delivery thereof and addressed to the Initial Purchaser, of the chief financial
officer of the Company with respect to certain financial data contained in the
Offering Memorandum, in form and substance satisfactory to the Initial
Purchaser.

 

(e)                                  Accountant’s Comfort Letter.  At the time
of the execution of this Agreement, the Initial Purchaser shall have received
from PricewaterhouseCoopers LLP a letter, dated such date, in form and

 

14

--------------------------------------------------------------------------------


 

substance satisfactory to the Initial Purchaser, together with signed or
reproduced copies of such letter for the Initial Purchaser containing statements
and information of the type ordinarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained in the Offering Memorandum.

 

(f)                                   Bring-down Comfort Letter.  At the Closing
Time, the Initial Purchaser shall have received from PricewaterhouseCoopers LLP
a letter, dated as of the Closing Time, to the effect that they reaffirm the
statements made in the letter furnished pursuant to subsection (e) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to the Closing Time.

 

(g)                            Approval of Listing.  At the Closing Time, a
number of shares of Common Stock equal to the Maximum Number of Underlying
Shares shall have been approved for listing on the Nasdaq Global Select Market,
subject only to official notice of issuance.

 

(h)                           Lock-up Agreements.  At the date of this
Agreement, the Initial Purchaser shall have received an agreement substantially
in the form of Exhibit B hereto signed by the persons listed on Schedule D
hereto.

 

(i)                               Maintenance of Rating.  Since the execution of
this Agreement, there shall not have been any decrease in or withdrawal of the
rating of any securities of the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization” (as defined in
Section 3(a)(62) of the 1934 Act) or any notice given of any intended or
potential decrease in or withdrawal of any such rating or of a possible change
in any such rating that does not indicate the direction of the possible change.

 

(j)                                    Conditions to Purchase of Option
Securities.  In the event that the Initial Purchaser exercises its option
provided in Section 2(b) hereof to purchase all or any portion of the Option
Securities, the representations and warranties of the Company contained herein
and the statements in any certificates furnished by the Company and any of its
subsidiaries hereunder shall be true and correct as of each Date of Delivery
and, at the relevant Date of Delivery, the Initial Purchaser shall have
received:

 

(i)                                     Officers’ Certificate.  A certificate,
dated such Date of Delivery, of the President or a Vice President of the Company
and of the chief financial or chief accounting officer of the Company confirming
that the certificate delivered at the Closing Time pursuant to
Section 5(c) hereof remains true and correct as of such Date of Delivery.

 

(ii)                                  Chief Financial Officer’s Certificate.  If
requested by the Initial Purchaser, a certificate, dated such Date of Delivery,
of the chief financial officer of the Company, to the same effect as the
certificate required by Section 5(d) hereof.

 

(iii)                               Opinion of Counsel for Company.  If
requested by the Initial Purchaser, the opinion of Wilson Sonsini Goodrich &
Rosati, P.C., counsel for the Company, in form and substance satisfactory to
counsel for the Initial Purchaser, dated such Date of Delivery, relating to the
Option Securities to be purchased on such Date of Delivery and otherwise to the
same effect as the opinion required by Section 5(a) hereof.

 

(iv)                              Opinions of Counsel for Initial Purchaser.  If
requested by the Initial Purchaser, the opinion of Weil, Gotshal & Manges LLP,
counsel for the Initial Purchaser, dated such Date of Delivery, relating to the
Option Securities to be purchased on such Date of Delivery and otherwise to the
same effect as the opinion required by Section 5(b) hereof.

 

15

--------------------------------------------------------------------------------


 

(v)           Bring-down Comfort Letter.  If requested by the Initial Purchaser,
a letter from PricewaterhouseCoopers LLP, in form and substance satisfactory to
the Initial Purchaser and dated such Date of Delivery, substantially in the same
form and substance as the letter furnished to the Initial Purchaser pursuant to
Section 5(f) hereof, except that the “specified date” in the letter furnished
pursuant to this paragraph shall be a date not more than three business days
prior to such Date of Delivery.

 

(k)           Additional Documents.  At the Closing Time and at each Date of
Delivery (if any), counsel for the Initial Purchaser shall have been furnished
with such documents and opinions as they may require for the purpose of enabling
them to pass upon the issuance and sale of the Securities as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Company in connection with the issuance and
sale of the Securities as herein contemplated shall be satisfactory in form and
substance to the Initial Purchaser and counsel for the Initial Purchaser.

 

(l)            Termination of Agreement.  If any condition specified in this
Section shall not have been fulfilled when and as required to be fulfilled, this
Agreement, or, in the case of any condition to the purchase of Option Securities
on a Date of Delivery which is after the Closing Time, the obligations of the
Initial Purchaser to purchase the relevant Option Securities, may be terminated
by the Initial Purchaser by notice to the Company at any time at or prior to
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8, 9, 14, 15, 16 and 17 shall survive
any such termination and remain in full force and effect.

 

SECTION 6.         Subsequent Offers and Resales of the Securities.

 

(a)   Offer and Sale Procedures.  The Initial Purchaser and the Company hereby
establish and agree to observe the following procedures in connection with the
offer and sale of the Securities:

 

(i)            Offers and Sales.  Offers and sales of the Securities shall be
made to such persons and in such manner as is contemplated by the Offering
Memorandum.  The Initial Purchaser agrees that it will not offer, sell or
deliver any of the Securities in any jurisdiction outside the United States
except under circumstances that will result in compliance with the applicable
laws thereof, and that it will take at its own expense whatever action is
required to permit its purchase and resale of the Securities in such
jurisdictions.  The Company has not entered into any contractual arrangement,
other than this Agreement, with respect to the distribution of the Securities or
any Common Stock issuable upon conversion of the Securities and the Company will
not enter into any such arrangement except as contemplated thereby.

 

(ii)           No General Solicitation.  No general solicitation or general
advertising (within the meaning of Rule 502(c) under the 1933 Act Regulations)
will be used in the United States in connection with the offering or sale of the
Securities.

 

(iii)          Legends.  Each of the Securities will bear, to the extent
applicable, the legend contained in “Notice to Investors” in the General
Disclosure Package and the Final Offering Memorandum for the time period and
upon the other terms stated therein.

 

(iv)          Minimum Principal Amount.  No sale of the Securities to any one
Subsequent Purchaser will be for less than U.S. $1,000 principal amount and no
Security will be issued in a smaller principal amount.  If the Subsequent
Purchaser is a non-bank fiduciary acting on behalf of

 

16

--------------------------------------------------------------------------------


 

others, each person for whom it is acting must purchase at least U.S. $1,000
principal amount of the Securities.

 

(b)   Covenants of the Company.  The Company covenants with the Initial
Purchaser as follows:

 

(i)            Integration.  The Company agrees that it will not and will cause
its Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act Regulations, such offer or sale would
render invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchaser, (ii) the resale of the offered Securities by
the Initial Purchaser to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(2) thereof
or by Rule 144A thereunder or otherwise.

 

(ii)           Rule 144A Information.  The Company agrees that so long as any of
the Securities or the Conversion Shares constitute “restricted securities”
within the meaning of Rule 144A(a)(3), in order to render the offered Securities
eligible for resale pursuant to Rule 144A, it will make available, upon request,
to any holder of offered Securities or prospective purchasers of Securities the
information specified in Rule 144A(d)(4), unless the Company furnishes
information to the Commission pursuant to Section 13 or 15(d) of the 1934 Act.

 

(iii)          Restriction on Repurchases.  Until the expiration of one year
after the last original issuance of the offered Securities, the Company will
not, and will cause its Affiliates not to, resell any offered Securities which
are “restricted securities” (as such term is defined under Rule 144(a)(3)),
whether as beneficial owner or otherwise (except as agent acting as a securities
broker on behalf of and for the account of customers in the ordinary course of
business in unsolicited broker’s transactions).

 

(c)           Representations, Warranties and Agreements of the Initial
Purchaser.  The Initial Purchaser represents and warrants to, and agrees with,
the Company that it is a Qualified Institutional Buyer and an “accredited
investor” within the meaning of Rule 501(a) under the 1933 Act Regulations. The
Initial Purchaser understands that the offered Securities have not been and will
not be registered under the 1933 Act and may not be offered or sold within the
United States except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act.  The Initial
Purchaser represents and agrees that it has not offered or sold, and will not
offer or sell, any offered Securities constituting part of its allotment within
the United States except in accordance with Rule 144A or another applicable
exemption from the registration requirements of the 1933 Act.  Accordingly,
neither it nor any person acting on its behalf has made or will make offers or
sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States.  The Initial Purchaser will take reasonable steps to inform, and
cause each of its affiliates (as such term is defined in Rule 501(b) under the
1933 Act Regulations (each, an “Affiliate”)) to take reasonable steps to inform,
persons acquiring Securities from the Initial Purchaser or Affiliate, as the
case may be, in the United States that the Securities (A) have not been and will
not be registered under the 1933 Act, (B) are being sold to them without
registration under the 1933 Act in reliance on Rule 144A or in accordance with
another exemption from registration under the 1933 Act, as the case may be, and
(C) may not be offered, sold or otherwise transferred except (1) to the Company,
(2) outside the United States in accordance with Regulation S or (3) inside the
United States in accordance with (x) Rule 144A to a person whom the seller
reasonably believes is a Qualified Institutional Buyer that is purchasing such
Securities for its own account or for the account of a Qualified

 

17

--------------------------------------------------------------------------------


 

Institutional Buyer to whom notice is given that the offer, sale or transfer is
being made in reliance on Rule 144A or (y) pursuant to another available
exemption from registration under the 1933 Act.

 

SECTION 7.         Indemnification.

 

(a)           Indemnification of Initial Purchaser.  The Company agrees to
indemnify and hold harmless the Initial Purchaser, its Affiliates, its selling
agents and each person, if any, who controls the Initial Purchaser within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

 

(i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact included in any Preliminary Offering Memorandum,
the Final Offering Memorandum, the information contained in the Final Term
Sheet, any Issuer Written Information or any other information used by or on
behalf of the Company in connection with the offer or sale of the Securities (or
any amendment or supplement to the foregoing) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ii)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 7(d) below) any such
settlement is effected with the written consent of the Company;

 

(iii)          against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by the Initial Purchaser),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.

 

(b)           Indemnification of Company, Directors and Officers.  The Initial
Purchaser agrees to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.

 

(c)           Actions against Parties; Notification.  Each indemnified party
shall give notice as promptly as reasonably practicable to each indemnifying
party of any action commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify an indemnifying party shall

 

18

--------------------------------------------------------------------------------


 

not relieve such indemnifying party from any liability hereunder to the extent
it is not materially prejudiced as a result thereof and in any event shall not
relieve it from any liability which it may have otherwise than on account of
this indemnity agreement.  In the case of parties indemnified pursuant to
Section 7(a) above, counsel to the indemnified parties shall be selected by the
Initial Purchaser, and, in the case of parties indemnified pursuant to
Section 7(b) above, counsel to the indemnified parties shall be selected by the
Company.  An indemnifying party may participate at its own expense in the
defense of any such action; provided, however, that counsel to the indemnifying
party shall not (except with the consent of the indemnified party) also be
counsel to the indemnified party.  In no event shall the indemnifying parties be
liable for fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances. 
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 7 or Section 8 hereof (whether or not the indemnified parties
are actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

(d)           Settlement without Consent if Failure to Reimburse.  If at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 7(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

SECTION 8.         Contribution.  If the indemnification provided for in
Section 7 hereof is for any reason unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, liabilities, claims,
damages or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount of such losses, liabilities, claims, damages
and expenses incurred by such indemnified party, as incurred, (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Initial Purchaser, on the other hand, from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and of
the Initial Purchaser, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

 

The relative benefits received by the Company, on the one hand, and the Initial
Purchaser, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchaser, on the other hand, bear to the aggregate initial offering price of
the Securities as set forth on the cover of the Final Offering Memorandum.

 

The relative fault of the Company, on the one hand, and the Initial Purchaser,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue

 

19

--------------------------------------------------------------------------------


 

statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or by the Initial Purchaser
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

The Company and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 8, the Initial Purchaser shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Securities purchased by it and distributed to the
public were offered to the public exceeds the amount of any damages that the
Initial Purchaser has otherwise been required to pay by reason of any such
untrue or alleged untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 8, each person, if any, who controls the Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and the Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as the Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company.

 

SECTION 9.         Representations, Warranties and Agreements to Survive.  All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of the Initial Purchaser or its
Affiliates or selling agents, any person controlling the Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.

 

SECTION 10.       Termination of Agreement.

 

(a)           Termination.  The Initial Purchaser may terminate this Agreement,
by notice to the Company, at any time at or prior to the Closing Time (i) if
there has been, in the judgment of the Initial Purchaser, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the General Disclosure Package or the Final Offering
Memorandum, any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Initial Purchaser, impracticable or inadvisable to proceed with

 

20

--------------------------------------------------------------------------------


 

the completion of the offering or to enforce contracts for the sale of the
Securities, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the Nasdaq Global Select
Market, or (iv) if trading generally on the NYSE MKT or the New York Stock
Exchange or in the Nasdaq Global Select Market has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission, FINRA or any other governmental authority, or (v) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (vi) if a banking moratorium has
been declared by either Federal or New York authorities.

 

(b)           Liabilities.  If this Agreement is terminated pursuant to this
Section, such termination shall be without liability of any party to any other
party except as provided in Section 4 hereof, and provided further that Sections
1, 7, 8, 9, 14, 15,16 and 17 shall survive such termination and remain in full
force and effect.

 

SECTION 11.       Reserved.

 

SECTION 12.       Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication.  Notices to the Initial
Purchaser shall be directed to Barclays Capital Inc. at 745 Seventh Ave., New
York, New York 10019, attention of Syndicate Registration (facsimile: (212)
519-1921); notices to the Company shall be directed to it at 198 Champion Court,
San Jose, California 95134, attention of Thad Trent, Executive Vice President
Finance and Administration and Chief Financial Officer.

 

SECTION 13.       No Advisory or Fiduciary Relationship.  The Company
acknowledges and agrees that (a) the purchase and sale of the Securities
pursuant to this Agreement, including the determination of the initial offering
price of the Securities and any related discounts and commissions, is an
arm’s-length commercial transaction between the Company, on the one hand, and
the Initial Purchaser, on the other hand, (b) in connection with the offering of
the Securities and the process leading thereto, the Initial Purchaser is and has
been acting solely as a principal and is not the agent or fiduciary of the
Company, any of its subsidiaries or their respective stockholders, creditors,
employees or any other party, (c) the Initial Purchaser has not assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to the offering of the Securities or the process leading thereto
(irrespective of whether the Initial Purchaser has advised or is currently
advising the Company or any of its subsidiaries on other matters) and the
Initial Purchaser does not have any obligation to the Company with respect to
the offering of the Securities except the obligations expressly set forth in
this Agreement, (d) the Initial Purchaser and its affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and (e) the Initial Purchaser has not provided any legal, accounting,
regulatory or tax advice with respect to the offering of the Securities and the
Company has consulted its own respective legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate.

 

SECTION 14.       Parties.  This Agreement shall each inure to the benefit of
and be binding upon the Initial Purchaser and the Company and their respective
successors.  Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchaser and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained.  This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchaser and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other

 

21

--------------------------------------------------------------------------------


 

person, firm or corporation.  No purchaser of Securities from the Initial
Purchaser shall be deemed to be a successor by reason merely of such purchase.

 

SECTION 15.       Trial by Jury.  The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates) and
the Initial Purchaser hereby irrevocably waives, to the fullest extent permitted
by applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

SECTION 16.       GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CHOICE OF LAW PROVISIONS.

 

SECTION 17.       Consent to Jurisdiction; Waiver of Immunity. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) shall be instituted in
(i) the federal courts of the United States of America located in the City and
County of New York, Borough of Manhattan or (ii) the courts of the State of New
York located in the City and County of New York, Borough of Manhattan
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding.  Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court.  The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

SECTION 18.       TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT
AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY
TIME.

 

SECTION 19.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

SECTION 20.       Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction hereof.

 

SECTION 21.       Xtract Research LLC.  The Company hereby agrees that the
Initial Purchaser may provide copies of the Preliminary Offering Memorandum and
the Final Offering Memorandum relating to the offering of the Securities and any
other agreements or documents relating thereto, including, without limitation,
any trust indentures, to Xtract Research LLC (“Xtract”) following the completion
of the offering for inclusion in an online research service sponsored by Xtract,
access to which is restricted to “qualified institutional buyers” as defined in
Rule 144A under the 1933 Act.

 

22

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchaser and the Company in accordance with its terms.

 

 

Very truly yours,

 

 

 

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 

By:

/s/ Thad Trent

 

 

Name: Thad Trent

 

 

Title: Executive Vice President, Finance and Administration and Chief Financial
Officer

 

CONFIRMED AND ACCEPTED,

 

 

as of the date first above written:

 

BARCLAYS CAPITAL INC.

 

By:

/s/ Rajib Imteaz

 

 

Name: Syed Rajib Imteaz

 

 

Title: Managing Director

 

 

As Initial Purchaser.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The initial offering price of the Securities shall be 100% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance.

 

The purchase price to be paid by the Initial Purchaser for the Securities shall
be 97% of the principal amount thereof.

 

The interest rate on the Securities shall be 2.00% per annum.

 

The aggregate principal amount of Initial Securities shall be $130,000,000.

 

Sch A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Final Term Sheet

 

PRICING TERM SHEET

STRICTLY CONFIDENTIAL

 

 

DATED NOVEMBER 1, 2017

 

 

[g246282kg07i001.jpg]

 

CYPRESS SEMICONDUCTOR CORPORATION

$130,000,000

 

2.00% CONVERTIBLE SENIOR NOTES DUE 2023

 

The information in this pricing term sheet supplements Cypress Semiconductor
Corporation’s preliminary offering memorandum, dated November 1, 2017 (the
“Preliminary Offering Memorandum”), and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. In all other respects, this term sheet
is qualified in its entirety by reference to the Preliminary Offering
Memorandum, including all documents incorporated by reference therein. Terms
used herein but not defined herein shall have the respective meanings as set
forth in the Preliminary Offering Memorandum. All references to dollar amounts
are references to U.S. dollars.

 

Issuer:

 

Cypress Semiconductor Corporation, a Delaware corporation.

 

 

 

Ticker/Exchange for Issuer’s

 

 

 

 

 

Common Stock:

 

“CY”/The NASDAQ Global Select Market.

 

 

 

Notes:

 

2.00% Convertible Senior Notes due 2023 (the “Notes”).

 

 

 

Principal Amount:

 

$130,000,000 aggregate principal amount (plus up to an additional

 

 

 

 

 

$20,000,000 principal amount if the initial purchaser exercises its over-
allotment option to purchase additional Notes in full).

 

 

 

Minimum Denominations:

 

$1,000 and multiples of $1,000 in excess thereof.

Maturity:

 

February 1, 2023, unless earlier repurchased or converted.

 

 

 

Interest Rate:

 

2.00% per year.

Interest Payment Dates:

 

Interest will accrue from November  6, 2017 and will be payable

 

 

 

 

 

semiannually in arrears on February 1 and August 1 of each year, beginning on
February 1, 2018.

 

Sch B-1

--------------------------------------------------------------------------------


 

Interest Record Dates:

 

January  15 and July  15 of each year, immediately preceding any

 

 

 

 

 

February 1 and August 1 interest payment date, as the case may be.

 

 

 

Offering Price:

 

100% plus accrued interest, if any, from the Settlement Date.

 

 

 

Trade Date:

 

November 2, 2017.

Settlement Date:

 

November 6, 2017 (T+2).

 

 

 

Last Reported Sale Price of Issuer’s

 

 

Common Stock on November 1, 2017:

 

$15.57 per share.

 

 

 

Initial Conversion Rate:

 

46.7099 shares of common stock per $1,000 principal amount of Notes.

 

 

 

Initial Conversion Price:

 

Approximately $21.41 per share of common stock.

 

 

 

Conversion Premium:

 

Approximately 37.50% above the Last Reported Sale Price of Issuer’s

 

 

 

 

 

Common Stock on November 1, 2017.

 

 

 

Sole Book-Running Manager:

 

Barclays Capital Inc.

CUSIP Number (144A):

 

232806 AN9

ISIN (144A):

 

US232806AN99

 

 

 

Use of Proceeds:

 

Issuer estimates that the net proceeds from the offering, after deducting
estimated offering fees and expenses, will be approximately $126 million.

 

 

 

 

 

Concurrently with this offering, in separate privately negotiated
transactions, Issuer expects to enter into agreements with certain holders of
the outstanding 2020 Notes, to exchange (the “Exchanges”) approximately $128.0
million in aggregate principal amount of 2020 Notes for cash for the aggregate
principal amount of such exchanged 2020 Notes (plus accrued and unpaid interest
thereon) and shares of its common stock. In connection with the
Exchanges, Issuer expects to pay approximately $129.7 million in cash and
estimates that it will issue approximately 17.0 million shares of its common
stock. Issuer intends to use the net proceeds of this offering, together with
cash on hand, to pay the cash consideration of the Exchanges. The Exchanges are
expected to settle on or about November 16, 2017 and are conditioned on the
closing of the offering of the Notes. However, the offering of Notes is not
conditioned on the consummation of any Exchanges.

 

 

 

 

 

If the over-allotment option granted to the initial purchaser is exercised with
respect to additional Notes, Issuer may use a portion of such net proceeds to
enter into additional privately negotiated exchanges with holders of the 2020
Notes. Issuer intends to use any remaining proceeds for general corporate
purposes.

 

Sch B-2

--------------------------------------------------------------------------------


 

 

 

Pending these uses, Issuer intends to invest the net proceeds in investment
grade, short-term fixed income instruments which include corporate, financial
institution, federal agency or U.S. government obligations. Accordingly, Issuer
will retain broad discretion over the use of these proceeds.

 

 

 

Adjustment to Shares Delivered

 

 

upon Conversion upon a Make

 

 

whole Fundamental Change:

 

If a “make-whole fundamental change” (as defined in the Preliminary Offering
Memorandum) occurs at any time prior to the maturity date and a holder elects to
convert its Notes in connection with such make-whole fundamental change, the
conversion rate for any Notes so converted will, under certain circumstances and
for a limited period of time, be increased by a number of additional shares of
common stock, as described under “Description of Notes—Adjustment to Shares
Delivered upon Conversion upon a Make-whole Fundamental Change” in the
Preliminary Offering Memorandum.

 

 

 

 

 

The following table sets forth the number of additional shares of Issuer’s
common stock to be received per each $1,000 principal amount of Notes for each
stock price and effective date set forth below:

 

 

 

Stock Price

 

Effective Date

 

$15.57

 

$18.00

 

$20.00

 

$21.41

 

$25.00

 

$30.00

 

$35.00

 

$40.00

 

$45.00

 

$50.00

 

$55.00

 

$60.00

 

November 6, 2017

 

17.5161

 

12.4456

 

9.5081

 

7.9037

 

4.9951

 

2.6657

 

1.4005

 

0.6969

 

0.3086

 

0.1060

 

0.0164

 

0.0000

 

February 1, 2018

 

17.5161

 

12.3902

 

9.4388

 

7.8291

 

4.9188

 

2.6005

 

1.3507

 

0.6610

 

0.2821

 

0.0872

 

0.0080

 

0.0000

 

February 1, 2019

 

17.5161

 

12.2052

 

9.1613

 

7.5160

 

4.5792

 

2.3036

 

1.1238

 

0.5026

 

0.1835

 

0.0392

 

0.0000

 

0.0000

 

February 1, 2020

 

17.5161

 

11.9079

 

8.7440

 

7.0542

 

4.0983

 

1.9045

 

0.8368

 

0.3178

 

0.0836

 

0.0041

 

0.0000

 

0.0000

 

February 1, 2021

 

17.5161

 

11.3692

 

8.0421

 

6.2999

 

3.3582

 

1.3409

 

0.4716

 

0.1179

 

0.0075

 

0.0000

 

0.0000

 

0.0000

 

February 1, 2022

 

17.5161

 

10.3420

 

6.7319

 

4.9187

 

2.1040

 

0.5376

 

0.0807

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

February 1, 2023

 

17.5161

 

8.8457

 

3.2901

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case

 

·                  If the stock price is between two stock prices in the table
or the effective date is between two effective dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
and the earlier and later effective dates, as applicable, based on a 365-day
year.

 

·                  If the stock price is greater than $60.00 per share (subject
to adjustment in the same manner as the stock prices set forth in the column
headings of the table above), no additional shares will be added to the
conversion rate.

 

·                If the stock price is less than $15.57 per share (subject to
adjustment in the same manner as the stock

 

Sch B-3

--------------------------------------------------------------------------------


 

prices set forth in the column headings of the table above), no additional
shares will be added to the conversion rate.

 

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 64.2260 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth under
“Description of Notes—Conversion Rights—Conversion Rate Adjustments” in the
Preliminary Offering Memorandum.

 

--------------------------------------------------------------------------------

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material  is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering thereof. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such  offer or solicitation in such jurisdiction.

 

The Notes and any shares of common stock issuable upon conversion of the Notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not  subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchaser is initially offering the Notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the  Securities Act.

 

The Notes and shares of common stock issuable upon conversion of the Notes are
not transferable except in accordance with the restrictions described under
“Transfer Restrictions” in the Preliminary Offering Memorandum.

 

A copy of the Preliminary Offering Memorandum for the offering of the Notes may
be obtained by contacting Barclays Capital Inc. by telephone at 1-888-603-5847.

 

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system

 

Sce B-4

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Issuer Written Information

 

Final Term Sheet in the form set forth on Schedule B

 

Sch C-1

--------------------------------------------------------------------------------


 

SCHEDULE D

 

List of Persons and Entities Subject to Lock-up

 

Thad Trent

 

Dana C. Nazarian

 

Hassane El-Khoury

 

W. Steve Albrecht

 

Catherine P. Lego

 

Camillo Martino

 

J. Daniel McCranie

 

Jeffrey J. Owens

 

O. C. Kwon

 

Michael S. Wishart

 

Sch D-1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO SECTION 5(b)

 

1.                                The Company is a corporation duly incorporated
and validly existing under the laws of the State of Delaware and is in good
standing under such laws.  The Company has requisite corporate power to own or
lease its properties and carry on its business, as described in the Final
Offering Memorandum.  The Company is qualified to do business and is in good
standing as a foreign corporation in the State of California.

 

2.                                The execution and delivery of the Operative
Documents have been duly authorized by all necessary corporate action on the
part of the Company, and the Company has the corporate power to execute and
deliver the Operative Documents and to perform its obligations under the terms
of the Operative Documents.

 

3.                                The Purchase Agreement has been duly executed
and delivered by the Company.

 

4.                                The authorized capital stock of the Company is
as set forth in the Final Offering Memorandum under the caption “Description of
Capital Stock.”

 

5.                                The Securities being issued on the date hereof
are in the form contemplated in the Indenture and have been duly authorized by
all necessary corporate action of the Company and have been duly executed by the
Company and when authenticated by the Trustee in accordance with the terms of
the Indenture (which authentication we have not determined by inspection of the
Securities) and issued and delivered to the Initial Purchaser against payment of
the purchase price therefor specified in the Purchase Agreement, the Securities
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.

 

6.                                The Indenture has been duly authorized by all
necessary corporate action on the part of the Company and the Indenture has been
duly executed and delivered by the Company and the Indenture constitutes a valid
and binding instrument, enforceable against the Company in accordance with its
terms.

 

7.                                The shares of Common Stock initially issuable
upon conversion of the Securities (assuming full physical settlement of the
Securities and including shares of Common Stock issuable with respect to any
Make-Whole Fundamental Change (as defined in the Indenture)) (the “Shares”) have
been duly authorized and reserved by all necessary corporate action on the part
of the Company and the Shares, if any, when issued upon due conversion of the
Securities in accordance with the terms of such Securities and the Indenture
would, if issued today, be validly issued, fully paid and nonassessable and free
of preemptive rights arising under the Certificate of Incorporation or Bylaws or
the DGCL.

 

8.                                The statements set forth in the General
Disclosure Package and the Final Offering Memorandum under the caption
“Description of Notes” insofar as such statements purport to constitute a
summary of the terms of the Indenture and the Securities, fairly summarize such
terms in all material respects.

 

A-1

--------------------------------------------------------------------------------


 

9.                                The statements set forth in the General
Disclosure Package and the Final Offering Memorandum under the caption “Certain
U.S. Federal Income Tax Considerations,” insofar as they purport to summarize
the United States federal tax laws referred to therein or legal conclusions with
respect thereto, are fair summaries in all material respects.

 

10.                         The statements set forth in the General Disclosure
Package and Final Offering Memorandum under the caption “Description of Capital
Stock,” insofar as such statements constitute summaries of legal matters or
documents, fairly summarize the matters and documents referred to therein in all
material respects.

 

11.                         The Company is not, and immediately after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the General Disclosure Package and the Final
Offering Memorandum, will not be required to be registered as an “investment
company,” as such term is defined in the Investment Company Act.

 

12.                         None of the issuance and sale of the Securities
being delivered on the date hereof, the execution, delivery and performance by
the Company of its obligations under the Operative Documents or the consummation
of the transactions contemplated thereby will (i) violate the Certificate of
Incorporation or Bylaws, (ii) conflict with, result in a breach or violation by
the Company of any of the terms or provisions of, or constitute a default by the
Company under any Reviewed Agreement, (iii) result in a violation of any
Reviewed Judgment, or (iv) contravene any applicable law.

 

13.                         No consent, approval, authorization, order,
registration or qualification of or with any U.S. federal, New York, California
or Delaware (solely with respect to the DGCL) governmental agency or body or
court is required for the execution and delivery of the Purchase Agreement, the
offer, sale or issuance by the Company of the Securities or the consummation by
the Company of the transactions contemplated by the Purchase Agreement or the
Indenture, except such as may be required under state securities or Blue Sky
laws.

 

14.                         Assuming the accuracy of the Initial Purchaser’s
representations contained in the Purchase Agreement and the accuracy of the
Company’s representations contained in the Purchase Agreement, no registration
of the Securities or the Shares is required under the Securities Act for the
sale of the Securities by the Company to the Initial Purchaser pursuant to the
Purchase Agreement and the Indenture or for the initial resale of the Securities
by the Initial Purchaser in the manner contemplated by the Purchase Agreement,
the General Disclosure Package and the Final Offering Memorandum, and it is not
necessary to qualify the Indenture under the Trust Indenture Act (it being
understood that, in each case, no opinion is expressed as to any subsequent
resale of the Securities or the consequences thereof).

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF LOCK-UP TO BE DELIVERED PURSUANT TO SECTION 5(h)

 

November 1, 2017

 

Barclays Capital Inc.,

 

as Initial Purchaser

 

745 Seventh Avenue

New York, NY 10019

 

Re:          Proposed Offering by Cypress Semiconductor Corporation

 

Dear Sirs:

 

The undersigned, a stockholder and an officer and/or director of Cypress
Semiconductor Corporation, a Delaware corporation (the “Company”), understands
that Barclays Capital Inc. (the “Initial Purchaser”) proposes to enter into a
Purchase Agreement (the “Purchase Agreement”) with the Company providing for the
offering of $130,000,000 aggregate principal amount of the Company’s Convertible
Senior Notes due 2023 (the “Securities”).  In recognition of the benefit that
such an offering will confer upon the undersigned as a stockholder and an
officer and/or director of the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned agrees with the Initial Purchaser to be named in the Purchase
Agreement that, during the period beginning on the date hereof and ending on the
date that is 60 days from the date of the Purchase Agreement (the “Lock-Up
Period”), the undersigned will not, without the prior written consent of the
Initial Purchaser, (i) directly or indirectly, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of any shares of the Company’s common stock, par value $.01 per share
(the “Common Stock”), or any securities convertible into or exercisable or
exchangeable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition (collectively, the “Lock-Up Securities”), or exercise
any right with respect to the registration of any of the Lock-Up Securities, or
file or cause to be filed any registration statement in connection therewith,
under the Securities Act of 1933, as amended, or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock or other securities, in cash or otherwise.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of the Initial Purchaser, provided that (1) in the case of subclauses
(i), (ii), (iii), (iv) and (v) below, the Initial Purchaser receives a signed
lock-up agreement for the balance of the Lock-Up Period from each donee,
trustee, distributee, or transferee, as the case may be, (2) in the case of
subclauses (i), (ii), (iii), (iv) and (v) below, any such transfer shall not
involve a disposition for value, (3) in the case of subclauses (i), (ii), (iii),
(iv) and (v) below, such transfers are not required to be reported with the
Securities and Exchange Commission on Form 4 in accordance with Section 16 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”),

 

B-1

--------------------------------------------------------------------------------


 

and (4) the undersigned does not otherwise voluntarily effect any public filing
or report regarding such transfers:

 

(i)                                     as a bona fide gift or gifts;

 

(ii)                                  if the undersigned is a corporation,
partnership, limited liability company, or other business entity, (A) to another
corporation, partnership, limited liability company, trust or other business
entity that is a direct or indirect affiliate (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended) of the undersigned or
(B) as a distribution of shares of Common Stock or any security convertible into
or exercisable for Common Stock to limited partners, limited liability company
members or stockholders of the undersigned;

 

(iii)                               to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned (for
purposes of this lock-up agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin);

 

(iv)                              by will or intestacy;

 

(v)                                 if the undersigned is a trust, to its
beneficiaries;

 

(vi)                              to the Company, as forfeitures to satisfy any
income, employment or social tax withholding and remittance obligations of the
undersigned or the employer of the undersigned in connection with the vesting of
restricted stock units held by the undersigned and outstanding as of the date
hereof or as of the date of the Purchase Agreement; provided, that any shares of
Common Stock received shall be subject to the restrictions set forth herein; and
provided further, if the undersigned is required to file a report under the
Exchange Act, the undersigned shall include a statement in such report to the
effect that the filing relates to the forfeiture of Common Stock for tax
purposes;

 

(vii)                           if (A) the undersigned is an employee of the
Company as of the date of transfer and (B) the Company does not elect to settle
income tax withholding and remittance obligations of the undersigned (or the
employer of the undersigned) in connection with the vesting of restricted stock
units held by the undersigned by withholding shares of Common Stock as
forfeitures pursuant to subclause (vi) above, then the undersigned may transfer
up to that number of shares of the Common Stock underlying restricted stock
units held by the undersigned that are vested and settled and necessary to
satisfy income tax withholding and remittance obligations in connection with the
vesting of restricted stock units outstanding as of the date hereof or as of the
date of the Purchase Agreement (for avoidance of doubt, this right to transfer
shares of Common Stock will apply on a particular date only with respect to
Common Stock underlying restricted stock units held by the undersigned that are
vested and settled on or before such date);

 

(viii)                        to the Company, in connection with the receipt of
shares of Common Stock upon the “net” or “cashless” exercise of options to
purchase shares of Common Stock for purposes of exercising such options,
including the payment of taxes due as a result of such exercise, with respect to
stock options outstanding as of the date hereof or as of the date of the
Purchase Agreement; provided, that any shares of Common Stock received shall be
subject to the restrictions set forth herein; and provided further, if the
undersigned is required to file a report under the Exchange Act, the undersigned
shall include a statement in such report to the effect that the filing relates
to the exercise of options;

 

B-2

--------------------------------------------------------------------------------


 

(ix)                              if for the payment of the exercise price for
the exercise of options to purchase shares of Common Stock with respect to stock
options outstanding as of the date hereof or as of the date of the Purchase
Agreement, including the payment of taxes due as a result of such exercise;
provided, if the undersigned is required to file a report under the Exchange
Act, the undersigned shall include a statement in such report to the effect that
the filing relates to the exercise of options and the sale of such shares to
cover the payment of taxes in connection with such exercise;

 

(x)                                
                                                to the Company, in connection
with the repurchase of shares of Common Stock issued pursuant to an employee
benefit plan disclosed or incorporated by reference in the final Offering
Memorandum relating to the Purchase Agreement or pursuant to the agreements
pursuant to which such shares were issued; provided, that if the undersigned is
required to file a report under the Exchange Act, the undersigned shall include
a statement in such report to the effect that the filing relates to a repurchase
by the Company pursuant to an employee benefit plan;

 

(xi)                             
                                                pursuant to a bona fide
third-party tender offer, merger, consolidation or other similar transaction
made to all holders of the Company’s capital stock involving a purchase of
beneficial ownership of more than 50% of the total voting power of the capital
stock of the Company, provided that in the event that such tender offer, merger,
consolidation or other such transaction is not completed, the Lock-Up Securities
shall remain subject to the provisions of this lock-up agreement;

 

(xii)                                                                          
by operation of law, such as pursuant to a qualified domestic order or in
connection with a divorce settlement;

 

(xiii)                                                                       
pursuant to a written plan of which you are aware to which the undersigned is a
party meeting the requirements of Rule 10b5-1 under the Exchange Act (a “10b5-1
Plan”) entered into prior to the date of this lock-up agreement relating to the
sale of the Lock-Up Securities; or

 

(xiv)                                                                      
sales of shares of Common Stock of no more than 250,000 shares in the aggregate
by all persons who enter into a “lock-up” agreement with Initial Purchaser in
connection with the offering of the Securities, provided that the undersigned
and the Initial Purchaser have received written confirmation from the Company
that, after giving effect to such sale, the aggregate number of shares sold
pursuant to this exception will not exceed 250,000 shares.

 

Furthermore, the undersigned may sell shares of Common Stock of the Company
purchased by the undersigned on the open market following the offering if and
only if (i) such sales are not required to be reported in any public report or
filing with the Securities and Exchange Commission, or otherwise and (ii) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such sales.

 

In addition, the undersigned may (i) enter into, modify or amend a 10b5-1 Plan
after the date of this lock-up agreement relating to the sale of the Lock-Up
Securities, if then permitted by the Company and in accordance with the
Company’s internal policies, provided that the securities subject to such plan
may not be sold until after the expiration of the Lock-Up Period and no public
announcement or filing under the Exchange Act regarding the establishment,
modification or amendment of such plan shall be required or voluntarily made by
or on behalf of the undersigned, or (ii) terminate a 10b5-1 Plan to which the
undersigned is a party entered into prior to the date of this lock-up agreement
relating to the sale of the Lock-Up Securities, in accordance with the Company’s
internal policies and the requirements of the

 

B-3

--------------------------------------------------------------------------------


 

10b5-1 Plan, provided that no public announcement or filing under the Exchange
Act regarding such termination shall be required of or voluntarily made by or on
behalf of the undersigned.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

 

Notwithstanding anything to the contrary contained herein, this lock-up
agreement will automatically terminate and the undersigned will be released from
all of his, her or its obligations hereunder upon the earliest to occur, if any,
of (i) the Company advising the Initial Purchaser in writing prior to entry into
the Purchase Agreement that it does not intend to proceed with the offering of
the Securities, (ii) the Purchase Agreement (other than the provisions thereof
which survive termination) terminates or is terminated prior to payment for and
delivery of the Securities to be sold thereunder, or (iii) December 1, 2017, in
the event that the Purchase Agreement has not been executed by such date.

 

[Signature page follows]

 

B-4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

B-5

--------------------------------------------------------------------------------